DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
No claims have been amended changing the scope and contents of the claim. 

Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive. 
Regarding claim 1 (and similarly 11 and 15), Applicant argues, “the cited references taken alone or in any hypothetical combination do not suggest independent claims 1, 11 and 15 and specifically the recitation of wherein the plurality of image quality metrics is determined while the subject is still positioned at the medical imaging system (page 10),”… “because Fonte generates images from mathematical equations, there is no requirement of patient still being positioned at the medical imaging system. In fact, nowhere in the entire specification of Fonte there is any reference to determining the plurality of image quality metrics while the subject is still positioned at the medical imaging system (page 11)” and “there is no specific language in Fonte about retaking or reimaging the patient (page 11).”
Examiner respectfully disagrees. In addition to the arguments cited prior by the examiner, Fonte discloses from column 13, line 1, “timeframe that allows feedback to be provided to the personnel providing the imaging data such that they could correct, redo, or update the imaging data” and column 12, line 64, “using the generated metrics to provide feedback to obtain better image quality to achieve desired accuracy (step 116)”. It is further noted that step 116 is exemplified in Figure 3, in which the patient image data was received in step 102, the assessment of quality, and metrics for the measurements are determined, and further then the metrics are used to provide the feedback to the user. Step 102 of figure 3, being receiving the patient image data is defined as, “For example, step 102 may include obtaining patient-specific data 10 at computer system 40, or any other computational system (which may be, but is not limited to: a computer, laptop, mobile phone, mobile tablet, DSP, cloud computing system, server farm, etc.) (column 11, line 30).” Thus, step 102 can be performed by receiving a medical image from a medical imaging device (computational system). One would understand from that, for the feedback step of 116 to be passed back to the user, to ‘update the imaging data’ that this would involve gathering new images from the medical imaging device of step 102.
Additionally, being that these are medical images that are acquired to assess the quality of a patient’s anatomy (abstract), it is clear that the patient must be present within the system in the first place. Thus, in order for the patient to be reimaged (in order to update the imaging data) the user would ideally receive this feedback while the patient is still stationed within the system. Further, if a patient left out of the system of Fonte, the timeframe for the feedback to the user would have expired since when the patient is placed back into the machine, it is highly unlikely the positioning of the patient, and the precise conditions of the machine are the same.
Regarding claims 1, 11, 15 and 25, Applicant argues, “the cited references taken alone or in any hypothetical combination do not suggest independent claims 1, 11, 15 and 25 and specifically the recitation of wherein the rejected medical image is used to further train the trained anatomy model (page 12)” and “Nowhere in CN’902 there is any reference to rejection of images rather the emphasis seems to be on identifying the distortion type (page 12).”
Examiner respectfully disagrees. In addition to the prior cited arguments, it has been made clear the ‘rejectable images’ are read as images with poor quality. CN ‘902 is aimed at evaluating the image quality using a convolutional neural network (abstract). A rejectable image in the instant application is determined to be rejected based upon the image quality metrics (and thus, a low image quality would mean the image should be rejected). Further, it is clear that the network used is a trained convolutional neural network (abstract). Additionally, CN ‘902 notes “using the full reference image quality evaluating data set mask gating convolution neural network to training of end to end (page 2-3)”. The ‘full reference image quality’ is read as both images that would be considered of high quality, and of low qualities (i.e. acceptable and rejectable images).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0350106 to Kasilya Sudarsan et al. (hereinafter Sudarsan), further in view of U.S. Patent No. 8,824,752 to Fonte et al. (hereinafter Fonte), and further in view of machine translation of CN 108596902 (hereinafter CN ‘902) for the same reasons as set forth in the last Office Action. 

Claim 7-10, 12-14, 21-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sudarsan, further in view of Fonte, further in view of CN ‘902 and further in view of WO 2006/116700 to Edwards et al. (hereinafter Edwards) for the same reasons as set forth in the last office action.
Claims 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/116700 to Edwards et al. (hereinafter Edwards) further in view of CN ‘902 further in view of Fonte for the same reasons as set forth in the last Office Action. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards further in view of CN ‘902 and Fonte as applied to claim 15 above, and further in view of Sudarsan for the same reasons as set forth in the last Office Action.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fonte, and further in view of CN ‘902 for the same reasons as set forth in the last Office Action.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668